MORGAN, C. J.
This is a companion case to Crom et al. v. Frahm, ante, p. 314, 193 Pac. 1013. It was commenced pursuant to C, S., sec. 4718, by stockholders of Twin Falls *320Canal Company, who were absent from the stockholder’s meeting referred to in the Crom case. That section provides: “At all elections or votes had for any purpose, there must be a majority of the subscribed capital stock, or of the members when there is no capital stock, represented either in person, or by proxy, in writing.....Any vote-or election had otherwise than in accordance with the provisions of this title, is voidable at the instance of absent stockholders or members, and may be set aside by petition to the district court.....”
The proceeding resulted in a judgment to the effect that the meeting of stockholders, and the alterations of, additions and amendments to, the articles of incorporation and by-laws attempted to be made thereat, were void. This appeal is from the judgment.
The principles of law discussed in the Crom case are involved in, and decisive of, this one. On authority of that case this judgment is affirmed. Costs are awarded to respondents.
Rice and Budge, JJ., concur.